Geobge Rose Smith, J., dissenting. The appellant, in a contention that the majority find it unnecessary to consider, insists that it is not liable if W. F. Downs was the owner of the truck-trailer. I regard this contention as unsound. The policy insured Downs against loss caused by accident and arising out of the ownership of any automobile, which is defined as a land motor vehicle or trailer. It is also provided that the original premium is an estimate only, that the earned premium will be determined after the expiration of the policy year, and that to determine the premium the insurer may examine the insured’s books within three years after the termination of the policy. I find no requirement that a vehicle must be listed in the policy to be covered. The only suggestion of this kind is in an endorsement, which reads in part: ‘ ‘ This endorsement supplements the ‘ Declarations ’ of the policy and contains a correct description of the automobiles to be covered. The insurance afforded is only with respect to such and so many of the coverages as are indicated by specific premium charge or charges.” It seems plain from the contract as a whole that the restriction “to such and so many of the coverages” refers not to the vehicles described but to the various available coverages for bodily injury and property damage, and the rest of the endorsement confirms this view beyond any doubt. I disagree with the majority for the reason that I think there is substantial evidence to justify a finding by the trial court that J. P. Downs sold the truck-trailer to his brother. J. P. testified more than once that he intended to sell the vehicle to his brother in June, 1955. For example: “Well, actually, I sold it to him then, with the understanding that as soon as it could be cleared, why, then I would give him the title to it.” W. F. Downs testified that he bought the truck-trailer “conditionally,” the condition being that the title certificate would be turned over to him when the mortgage was paid. After the transfer W. F. had almost continuous possession of the vehicle, painted his business name on it, used it as he liked, paid the costs of operation, kept it in repair, bought new tires for it, replaced its wheels, etc. To every outward appearance it became W. F.’s property. The Sales Act provides that the property in the goods is transferred to the buyer “at such time as the parties to the contract intend it to he transferred.” Ark. Stats., 1947, § 68-1418. ‘ ‘ The price may he fixed by the contract, or may be left to be fixed in such manner as may be agreed. . . . Where the price is not determined in accordance with the foregoing provisions the buyer must pay a reasonable price.” § 68-1409. That the transaction was loosely handled is understandable, since the buyer and seller were brothers. Doubtless they suffered from a misapprehension common to laymen, that the certificate of title is the title, and for that reason the final settlement was left to the future. But there is an abundance of evidence to show that they intended for the property in the vehicle to pass to W. F., and I think that should conclude our inquiry in reviewing a decision of the circuit court.